     Case 1:19-cv-00354-DAD-JDP Document 31 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PEDRO SANCHEZ,                                 Case No. 1:19-cv-00354-DAD-JDP
12                         Plaintiff,                 ORDER GRANTING DEFENDANT’S
                                                      REQUEST TO EXTEND THE STAY UNTIL
13                         v.
                                                      NOVEMBER 1, 2020, AND ORDERING
14     ROY DEOCHOA,                                   DEFENDANT TO REPORT BACK ON THE
                                                      STATUS OF THE CRIMINAL CASE
15                         Defendant.                 BEFORE THAT DATE

16                                                    ECF No. 30
17

18            Defendant’s request to extend the stay in this case until November 1, 2020, is granted.

19   ECF No. 30. Before that date, defendant shall report to the court on the status of the parallel

20   criminal proceedings and whether further stay is warranted.

21
     IT IS SO ORDERED.
22

23
     Dated:      June 29, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
